
	

113 S2747 IS: Small Business Regulatory Sunset Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2747
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require Federal agencies to review certain rules and regulations, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Small Business Regulatory Sunset Act of 2014.
		2.DefinitionsIn this Act—(1)the term agency has the meaning given the term in section 551 of title 5, United States Code;(2)the term covered rule means any rule or group of rules—(A)for which an agency is required to prepare a regulatory flexibility analysis under section 603 or
			 604 of title 5, United States Code; and(B)that is a major rule;(3)the term major rule has the meaning given the term in section 804 of title 5, United States Code; and(4)the terms rule and small entity have the meanings given those terms in section 601 of title 5, United States Code.3.Periodic review of preexisting small business regulationsSection 610 of title 5,
			 United States Code, is amended to read as follows:
				610.Periodic
				review of rules
					(a)(1)Not later than 180 days
				after the date of enactment of the Small Business Regulatory Sunset Act of 2014, each agency shall establish a plan for the periodic review
				of—
							(A)each rule issued by the agency that
				the head of the agency determines has a significant economic impact
			 on a
				substantial number of small entities, without regard to whether the
			 agency
				performed an analysis under section 604 with respect to the rule;
			 and
							(B)any small entity compliance guide
				required to be published by the agency under section 212 of the
			 Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
							(2)In reviewing rules and small entity
				compliance guides under paragraph (1), the agency shall determine
			 whether the
				rules and guides should—
							(A)be amended or rescinded, consistent
				with the stated objectives of applicable statutes, to minimize any
			 significant
				adverse economic impacts on a substantial number of small entities
			 (including
				an estimate of any adverse impacts on job creation and employment
			 by small
				entities); or
							(B)continue in effect without
				change.
							(3)Each agency shall publish the plan
				established under paragraph (1) in the Federal Register and on the
			 Web site of
				the agency.
						(4)An agency may amend the plan
				established under paragraph (1) at any time by publishing the
			 amendment in the
				Federal Register and on the Web site of the agency.
						(b)Each plan
				established under subsection (a) shall provide for—
						(1)the review of
				each rule and small entity compliance guide described in subsection
			 (a)(1) in
				effect on the date of enactment of the Small Business Regulatory Sunset Act of 2014—
							(A)not later than 9
				years after the date of publication of the plan in the Federal
			 Register;
				and
							(B)every 9 years
				thereafter; and
							(2)the review of
				each rule adopted and small entity compliance guide described in
			 subsection
				(a)(1) that is published after the date of enactment of the
				Small Business Regulatory Sunset Act of 2014—
							(A)not later than 9
				years after the publication of the final rule in the Federal
			 Register;
				and
							(B)every 9 years
				thereafter.
							(c)In reviewing
				rules under the plan required under subsection (a), the agency
			 shall
				consider—
						(1)the continued
				need for the rule;
						(2)the nature of
				complaints received by the agency from small entities concerning
			 the
				rule;
						(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy
			 of the
				Small Business Administration;
						(4)the complexity of
				the rule;
						(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other
			 Federal rules and,
				unless the head of the agency determines it to be infeasible, State
			 and local
				rules;
						(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules
			 on the class
				of small entities affected by the rule, unless the head of the
			 agency
				determines that such a calculation cannot be made;
						(7)the length of
				time since the rule has been evaluated, or the degree to which
			 technology,
				economic conditions, or other factors have changed in the area
			 affected by the
				rule; and
						(8)the economic
				impact of the rule, including—
							(A)the estimated
				number of small entities to which the rule will apply;
							(B)the estimated
				number of small entity jobs that will be lost or created due to the
			 rule;
				and
							(C)the projected
				reporting, recordkeeping, and other compliance requirements of the
			 proposed
				rule, including—
								(i)an estimate of
				the classes of small entities that will be subject to the
			 requirement;
				and
								(ii)the type of
				professional skills necessary for preparation of the report or
			 record.
								(d)(1)Each agency shall
				submit an annual report regarding the results of the review
			 required under
				subsection (a) to—
							(A)Congress; and
							(B)in the case of an agency that is not
				an independent regulatory agency (as defined in section 3502(5) of
			 title 44),
				the Administrator of the Office of Information and Regulatory
			 Affairs of the
				Office of Management and Budget.
							(2)Each report required under paragraph
				(1) shall include a description of any rule or small entity
			 compliance guide with respect
			 to which the
				agency made a determination of infeasibility under paragraph (5) or
			 (6) of
				subsection (c), together with a detailed explanation of the reasons
			 for the
				determination.
						(e)Each agency shall
				publish in the Federal Register and on the Web site of the agency a
			 list of the
				rules and small entity compliance guides to be reviewed under the
			 plan required
				under subsection (a) that includes—
						(1)a brief
				description of each rule or guide;
						(2)for each rule,
				the reason why the head of the agency determined that the rule has
			 a
				significant economic impact on a substantial number of small
			 entities (without
				regard to whether the agency had prepared a final regulatory
			 flexibility
				analysis for the rule); and
						(3)a request for
				comments from the public, the Chief Counsel for Advocacy of the
			 Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning
			 the
				enforcement of the rules or publication of the guides.
						(f)(1)Not later than 6 months
				after each date described in paragraphs (1) and (2) of subsection
			 (b), the Inspector
			 General for each
				agency shall—
							(A)determine whether the agency has
				conducted the review required under subsection (b) appropriately;
			 and
							(B)notify the head of the agency
				of—
								(i)the results of the determination
				under subparagraph (A); and
								(ii)any issues preventing the
				Inspector General from determining that the agency has conducted
			 the review
				under subsection (b) appropriately.
								(2)(A)Not later than 6 months
				after the date on which the head of an agency receives a notice
			 under paragraph
				(1)(B) that the agency has not conducted the review under
			 subsection (b)
				appropriately, the agency shall address the issues identified in
			 the
				notice.
							(B)Not later than 30 days after the last
				day of the 6-month period described in subparagraph (A), the
			 Inspector General
				for an agency that receives a notice described in subparagraph (A)
				shall—
								(i)determine whether the agency has
				addressed the issues identified in the notice; and
								(ii)notify Congress if the Inspector
				General determines that the agency has not addressed the issues
			 identified in
				the notice.
								(C)Not later than 30 days after the date
				on which the Inspector General for an agency transmits a notice
			 under
				subparagraph (B)(ii), an amount equal to 1 percent of the amount
			 appropriated
				for the fiscal year to the appropriations account of the agency
			 that is used to
				pay salaries shall be rescinded.
							(D)Nothing in this paragraph may be
				construed to prevent Congress from acting to prevent a rescission
			 under
				subparagraph
				(C).
							.4.Sunset of new small business regulations(a)In generalExcept as provided in subsection (b) and beginning on the date of enactment of this Act, each
			 covered rule promulgated by an agency shall cease to have effect on the
			 date that is 7 years after the
			 date on which the final version of the covered rule is published.(b)Extension of rule(1)In generalBefore the end of the 7-year period described in subsection (a), an agency may take action to renew
			 a covered rule in accordance with the process described in paragraph (2)
			 and if such action is taken, the covered rule shall remain in effect until
			 modified
			 or repealed by the agency action or statute.
				(2)Renewal process(A)In generalAn agency may renew a covered rule by using the notice and comment rulemaking process.(B)RequirementsIn conducting a rulemaking to renew a covered rule under subparagraph (A), an agency shall—(i)solicit and respond to public comment from entities affected by the covered rule;(ii)compare the projected costs of the covered rule to the actual costs realized by implementation of
			 the covered rule and determine whether modifications can be made to the
			 covered rule to lower the cost of the covered rule;(iii)consider whether any regulatory alternatives exist that would accomplish the same regulatory
			 objective as the covered rule with less of an impact on affected small
			 entities; and(iv)make modifications to the covered rule, if necessary, to reflect—(I)comments solicited under
			 clause (i);(II)modifications described in clause (ii); and(III)any regulatory alternatives described in clause (iii).
